Name: Regulation (EC) No 685/2001 of the European Parliament and of the Council of 4 April 2001 concerning the distribution of authorisations among Member States received through the Agreements establishing certain conditions for the carriage of goods by road and the promotion of combined transport between the European Community and the Republic of Bulgaria and between the European Community and the Republic of Hungary
 Type: Regulation
 Subject Matter: European construction;  transport policy;  Europe;  organisation of transport;  land transport;  rights and freedoms
 Date Published: nan

 Avis juridique important|32001R0685Regulation (EC) No 685/2001 of the European Parliament and of the Council of 4 April 2001 concerning the distribution of authorisations among Member States received through the Agreements establishing certain conditions for the carriage of goods by road and the promotion of combined transport between the European Community and the Republic of Bulgaria and between the European Community and the Republic of Hungary Official Journal L 108 , 18/04/2001 P. 0001 - 0003Regulation (EC) No 685/2001 of the European Parliament and of the Councilof 4 April 2001concerning the distribution of authorisations among Member States received through the Agreements establishing certain conditions for the carriage of goods by road and the promotion of combined transport between the European Community and the Republic of Bulgaria and between the European Community and the Republic of HungaryTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 71 thereof,Having regard to the proposal of the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Having regard to the opinion of the Committee of the Regions,Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) By Council Decisions 2001/265/EC(4) and 2001/266/EC(5) of 19 March 2001, the European Community has concluded Agreements with the Republic of Bulgaria and the Republic of Hungary establishing certain conditions for the carriage of goods by road and the promotion of combined transport.(2) These Agreements provide that the Community will receive road transit authorisations from Bulgaria and Hungary respectively.(3) It is necessary to establish rules governing the distribution and management of the authorisations which are made available to the Community.(4) For practical and management reasons, those authorisations should be made available to the Member States by the Commission.(5) To that end, an allocation method should be established. Thereafter, the Member States should share out the authorisations allocated to them among undertakings in accordance with objective criteria.(6) In order to ensure the optimal use of authorisations, all unallocated authorisations should be returned to the Commission for redistribution.(7) The allocation of authorisations should be based on criteria that take full account of existing land transport flows between Greece and the other Member States,HAVE ADOPTED THIS REGULATION:Article 1This Regulation lays down the rules for the distribution between the Member States of authorisations available to the Community by virtue of Article 6(2) of the Agreements between the European Community and the Republic of Bulgaria and between the European Community and the Republic of Hungary establishing certain conditions for the carriage of goods by road and the promotion of combined transport (hereinafter referred to as "the Agreements").Article 21. The Commission shall allocate authorisations in accordance with paragraphs 2, 3 and 4.2. The authorisations shall be allocated between Member States in accordance with the Annex. In the light of experience, especially the changes in traffic flows, the Commission will, where appropriate and at the earliest three years after the entry into force of this Regulation, make a proposal to the Council to decide on a modification of the allocation of the authorisations between Member States.3. The authorisations for each year shall be allocated before 15 October of the preceding year.4. The number of authorisations to be allocated for the first year of implementation of either of the Agreements shall be adjusted pro rata if the Agreement has entered into force after 1 January of that year.Article 3Member States shall distribute authorisations amongst undertakings established in their territory according to objective and non-discriminatory criteria.Article 4Before 15 September of each year, the competent authorities of the Member States shall return to the Commission those authorisations which, on the basis of available data and estimates, are unlikely to be used before the end of that year. The Commission shall allocate these returned authorisations taking account of the distribution key in the Annex and the request of Member States for additional authorisations.Article 5This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 4 April 2001.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentB. Rosengren(1) OJ C 89 E, 28.3.2000, p. 33.(2) OJ C 168, 16.6.2000, p. 13.(3) Opinion of the European Parliament on 25 October 2000 (not yet published in the Official Journal) and Council Decision of 19 March 2001.(4) See page 4 of this Official Journal.(5) See page 27 of this Official Journal.ANNEX>TABLE>